The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in response to the amendments and arguments filed March 23, 2022.
Claims 1, 8, 13, 20, 22-26, 28-30, 32-34 are pending.
Independent claims 1, 13, and 24 have been amended.
Claims 2-7, 9-12, 14-19, 21, 27 and 31 have been previously cancelled

Claim Objections
The previous objection to claim 24 is withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, 13, 20, 22-26, 28-30, 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 13, and 24 have been amended to recite: “wherein the machine learning and neural network models relationships among the first set of patient information and the predicted probability of TVR and among the second set of patient information and the predicted probability of a MACE without input from a user regarding the relationships.”  MPEP 2173.05(i) requires that negative limitations have basis in the original disclosure, but the newly claimed “without input from a user regarding the relationships” is not supported in the specification.  Page 12 of the instant specification (paragraph [0025] of the instant PGPub) discloses: “b) Machine learning and Neural Network, in which the system is able to model the relationship among sets of data, without specific input from an expert regarding the relationship among the data.”  The specification does not support without input from any user, as claimed, and, therefore, the specification lacks the necessary written description.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1, 8, 13, 20, 22-30, 32-34 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1, 34
 (Independent Claims)  For claim 1, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, in part, recites 
“…. (ii) aggregating the patient information in a machine learning and neural network; and (iii) determining a recommended intervention for the patient using a cascaded series of tests based on the aggregated patient information by:  deriving, using the machine learning and neural network based on a first set of patient information input to the machine learning and neural network, a predicted probability of target vessel revascularization (TVR) for a bare metal stent percutaneous coronary intervention; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is less than a first threshold, Page 2 of 16App. No. 14/442,517 determining the bare metal stent percutaneous coronary intervention to be the recommended intervention for the patient; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is not less than the first threshold, deriving, using the machine learning and neural network based on a second set of patient information input to the machine learning and neural network, a predicted probability of a major adverse cardiac event (MACE) for a drug-eluting stent percutaneous coronary intervention, wherein the second set of patient information includes patient age, patient gender, diabetes condition of the patient, diagnostic history information of the patient, and CRP, CREA, DbTNT, parallel TNT, HsTNT and NTproBNP biomarkers; in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is not greater than a second threshold, determining the drug-eluting stent percutaneous coronary intervention to be the recommended intervention for the patient; and in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is greater than the second threshold, determining a coronary artery bypass grafting to be the recommended intervention for the patient” (mental process), which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than citing possible computing machine implementation, nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “aggregating”, “determining”, “deriving” in the limitation citied above could be performed by a human mind (e.g., a medical data analyst could collect patient information and build statistical prediction and inference models, with Neural Network as a possible example), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “(i) providing one or more items of patient information selected from: (A) status in the patient of one or more biomarkers associated with coronary heart disease; (B) one or more items of medical history information of the patient selected from prior condition history, medical intervention history, and medication history; (C) one or more items of diagnostic history of the patient; and (D) one or more items of patient demographic data”, these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Additionally, the newly amended: “wherein the machine learning and neural network models relationships among the first set of patient information and the predicted probability of TVR and among the second set of patient information and the predicted probability of a MACE without input from a user regarding the relationships” generally links the use of the judicial exception to a particular technological environment, machine learning; see MPEP 2106.05(h). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claim 34 is dependent on claim 1 and include all the limitations of claim 1. Therefore, claim 34 recite the same abstract ideas. 
Dependent claim 34 described further data collection and analysis of collected information, and is directed to a similar abstract idea of medial analyst’s mental process of providing treatment opinions, without any elements which provide significantly more to the invention.
With regards to Claims 13, 20, 32-33
 (Independent Claims)  For claim 13, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 13, in part, recites “…. (ii) aggregating the patient information in a machine learning and neural network (iii) determining a recommended intervention for the patient using a cascaded series of tests based on the aggregated patient information by: deriving, using the machine learning and neural network based on a first set of patient information input to the machine learning and neural network a predicted probability of target vessel revascularization (TVR) for a bare metal stent percutaneous coronary intervention, wherein the first set of patient information includes patient age, patient gender, diabetes condition of the patient, diagnostic history information of the patient, and CREA, CK, CKMB, troponin and CRP biomarkers; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is less than a first threshold, Page 4 of 16App. No. 14/442,517 determining the bare metal stent percutaneous coronary intervention to be the recommended intervention for the patient; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is not less than the first threshold, deriving, using the machine learning and neural network based on a second set of patient information input to the machine learning and neural network, a predicted probability of a major adverse cardiac event (MACE) for a drug-eluting stent percutaneous coronary intervention; in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is not greater than a second threshold, determining the drug-eluting stent percutaneous coronary intervention to be the recommended intervention for the patient; and in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is greater than the second threshold, determining a coronary artery bypass grafting to be the recommended intervention for the patient; and (iv) initiating treatment of the patient with the recommended intervention determined for the patient” (mental process), which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than citing possible computing machine implementation, nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “aggregating”, “determining”, “deriving” in the limitation citied above could be performed by a human mind (e.g., a medical data analyst could collect patient information and build statistical prediction and inference models, with Neural Network as a possible example), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “(i) providing one or more items of patient information selected from: (A) status in the patient of one or more biomarkers associated with coronary heart disease; (B) one or more items of medical history information of the patient selected from prior condition history, medical intervention history, and medication history; (C) one or more items of diagnostic history of the patient; and (D) one or more items of patient demographic data”, these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Additionally, the newly amended: “wherein the machine learning and neural network models relationships among the first set of patient information and the predicted probability of TVR and among the second set of patient information and the predicted probability of a MACE without input from a user regarding the relationships” generally links the use of the judicial exception to a particular technological environment, machine learning; see MPEP 2106.05(h). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 20, 32-33 are dependent on claim 13, and include all the limitations of claim 1. Therefore, claims 20, 32-33 recite the same abstract ideas. 
Dependent claims 20, 32-33 described further data collection and analysis of collected information, and is directed to a similar abstract idea of medical analyst’s mental process of providing treatment opinions, without any elements which provide significantly more to the invention.
With regards to Claims 24, 8, 22-23, 25-26, 28-30,
 (Independent Claims)  For claim 24, the claim recites a method, which falls into one of the statutory categories.
2A – Prong 1: Claim 24, in part, recites “…. (ii) aggregating the patient information in a machine learning and neural network  a machine learning and neural network (iii) determining a recommended intervention for the patient using a cascaded series of tests based on the aggregated patient information by: deriving, using the machine learning and neural network based on a first set of patient information input to the machine learning and neural network, a predicted probability of target vessel revascularization (TVR) for a bare metal stent percutaneous coronary intervention, wherein the first set of patient information includes patient age, patient gender, diabetes condition of the patient, diagnostic history information of the patient, and CREA, CK, CKMB, troponin and CRP biomarkers; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is less than a first threshold, determining the bare metal stent percutaneous coronary intervention to be the recommended intervention for the patient; in response to a determination that the predicted probability of TVR for the bare metal stent percutaneous coronary intervention is not less than the first threshold, deriving, using the machine learning and neural network based on a second set of patient information input to the machine learning and neural network, a predicted probability of a major adverse cardiac event (MACE) for a drug-eluting stent percutaneous coronary intervention; in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is not greater than a second threshold, determining the drug-eluting stent percutaneous coronary intervention to be the recommended intervention for the patient; and in response to a determination that the predicted probability of a MACE for the drug-eluting stent percutaneous coronary intervention is greater than the Page 7 of 16App. No. 14/442,517 second threshold, determining a coronary artery bypass grafting to be the recommended intervention for the patient” (mental process), which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than citing possible computing machine implementation, nothing in the claim element precludes the step from practically being performed in the mind.  For example,  “aggregating”, “determining”, “deriving” in the limitation citied above could be performed by a human mind (e.g., a medical data analyst could collect patient information and build statistical prediction and inference models, with Neural Network as a possible example), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements: “(i) providing one or more items of patient information selected from: (A) status in the patient of one or more biomarkers associated with coronary heart disease; (B) one or more items of medical history information of the patient selected from prior condition history, medical intervention history, and medication history; (C) one or more items of diagnostic history of the patient; and (D) one or more items of patient demographic data”, these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g). Additionally, the newly amended: “wherein the machine learning and neural network models relationships among the first set of patient information and the predicted probability of TVR and among the second set of patient information and the predicted probability of a MACE without input from a user regarding the relationships” generally links the use of the judicial exception to a particular technological environment, machine learning; see MPEP 2106.05(h). Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 13 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and database(s) to retrieve a response to a query is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 8, 22-23, 25-26, 28-30 are dependent on claim 24, and include all the limitations of claim 1. Therefore, claims 8, 22-23, 25-26, 28-30 recite the same abstract ideas. 
Dependent claims 8, 22-23, 25-26, 28-30 described further data collection and analysis of collected information, and is directed to a similar abstract idea of medical analyst’s mental process of providing treatment opinions, without any elements which provide significantly more to the invention.

Response to Argument
Applicant’s arguments filed March 23, 2022 have been fully considered but they are not fully persuasive. 
Beginning on page 10 of remarks Applicant argues that the claims are eligible in view of 101. Applicant argues that the instant claims are similar to Subject Matter Eligibility Example 39 and that a human mind is not equipped to aggregate patient information, derive a predicted probability of target vessel revascularization, and derive a predicted probability of a major adverse cardiac event using a machine learning and neural network. However, the instant claims are distinguishable from example 39.  Example 39 details the training of a neural network and such details are not present in the instant claims.  The instant claims provide no detail on the training of the machine learning and neural network models and merely link the technology environment (machine learning/neural networks) to the abstract idea; see MPEP 2106.05(h). Applicant’s argument is not persuasive.
On page 12, Applicant argues that the limitations cannot be performed in the mind due to the phrase “without input from a user regarding the relationships.” However, as detailed above, the new amendments claims lack the necessary written description for this limitation. Further, machine learning inherently operates without user input, hence why it is called machine learning. These limitations are rejected not because they are performable in the mind but because they merely link the abstract idea to a particular technology environment, as detailed above. Applicant’s argument is not persuasive.
On page 13 Applicant argues that the claims are integrated into the practical application due to their improvement of computer technology. Applicant argues that the improvement is predicting a probability of a major adverse cardiac event without input from a user regarding the relationships. As noted above, these amendments are not supported by the specification. Further, paragraphs [0026] and [0032] of the instant PGPub, referenced by Applicant on page 14, do not indicate an improved performance due because of a lack of user input. MPEP 2106.05(a) indicates that the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement and that, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Here, the arguments and citations to the specification offer no more than a bare assertion of an improvement and Applicant’s arguments are not persuasive.
On page 14, Applicant argues that the claims are eligible due to their use of a particular machine, the machine learning and neural network.  Examiner respectfully disagrees. MPEP 2106.05(I)(A)(iii) references a Fourdrinier machine which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls and that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web. However, the instant claims do not provide any specificity on the machine learning and neural network or how these models are trained. Therefore, the machine learning and neural network models and merely link the technology environment (machine learning/neural networks) to the abstract idea; see MPEP 2106.05(h). Applicant’s argument is not persuasive.


Conclusion
Claims 1, 8, 13, 20, 22-26, 28-30, 32-34 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121